Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 8,914,182 B2 discloses the task list generated by the task refining module 130 is provided to the task manager module 170. The task manager module 170 is responsible for the execution of the tasks in the task list. The task manager module 170 ensures the synchronization of the tasks performed both by its unmanned air vehicle 100 and the other unmanned air vehicles 200. This may include ensuring that pre -conditions are met so that a task may be executed. For example, the task manager module 170 monitors for changes in the state of tasks to determine when tasks may be forwarded either direct to the executive level 110 for execution or to the task refining module 130 for adding to the task plan for later execution according to the order of the task plan. The task manager module 170 interfaces with the executive level 110 to receive status information from the executive level 110 regarding task status and unmanned air vehicle status, and also to provide elementary task descriptions to the executive level 110 when ready for execution. Thus, the task manager module 170 manages the information flow with the executive level 110 to ensure that the tasks are performed in an appropriate order as governed by the task plan.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … executing the first operation of the run-time flow plan in response to determining that the operational data satisfies the trigger of the run-time flow plan;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195